[Cite as In re Bentley, 2011-Ohio-4309.]


                                              Court of Claims of Ohio
                                                  Victims of Crime Division
                                                                         The Ohio Judicial Center
                                                               65 South Front Street, Fourth Floor
                                                                            Columbus, OH 43215
                                                                    614.387.9860 or 1.800.824.8263
                                                                               www.cco.state.oh.us



IN RE: STANLEY BENTLEY


STANLEY BENTLEY

            Applicant


 Case No. V2011-60107

Commissioners:
Susan G. Sheridan, Presiding
William L. Byers IV
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On September 27, 2010, the applicant, Stanley Bentley, filed a
compensation application as the result of an aggravated robbery which occurred on
June 2, 2009. On October 4, 2010, the Attorney General issued a finding of fact and
decision denying the applicant’s claim pursuant to R.C. 2743.60(E)(1)(a), since the
applicant was convicted of attempted robbery, a felony of the third degree, on August
20, 2002 which was within ten years of the occurrence of the criminally injurious
conduct. On October 22, 2010, the applicant submitted a request for reconsideration.
On December 20, 2010, the Attorney General rendered a Final Decision finding no
reason to modify its initial decision. On January 26, 2011, the applicant filed a notice of
appeal from the Attorney General’s December 20, 2010 Final Decision.
          {2}Hence, a hearing was held before this panel of commissioners on April 20,
2011 at 12:15 P.M.
          {3}Certified Legal Intern Yan Chen and Principal Assistant Attorney General
Matthew Hellman appeared on behalf of the state of Ohio. The applicant did not attend
the hearing.
Case No. V2011-60107                       - 2 -                                 ORDER


        {4}The Attorney General made a brief statement for the panel’s consideration.
The Attorney General referenced the Journal Entry of the Cuyahoga County Court of
Common Pleas, submitted with the Attorney General’s Brief, which reported that the
applicant pled guilty to attempted robbery, a felony of the third degree, on August 20,
2002.   R.C. 2743.60(E)(1)(a) requires that the applicant’s claim for an award of
reparations be denied if the applicant was convicted of a felony within ten years of the
occurrence of the criminally injurious conduct. The applicant was shot during a robbery
on June 2, 2009. Accordingly, the Attorney General urged this panel of commissioners
to affirm the Final Decision of the Attorney General. Whereupon, the hearing was
concluded.
        {5}R.C. 2743.60(E)(1)(a) states:
        “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(a) The victim was convicted of a felony within ten years prior to the criminally
        injurious conduct that gave rise to the claim or is convicted of a felony during
        the pendency of the claim.”
        {6}From review of the case file and upon full and careful consideration of the
brief statement made by the Attorney General at the hearing, we find the applicant’s
claim should be denied pursuant to R.C. 2743.60(E)(1)(a), due to the felony conviction
of the applicant within ten years of the criminally injurious conduct. Therefore, the
December 20, 2010 decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {7}1) The December 20, 2010 decision of the Attorney General is AFFIRMED;
        {8}2) This claim is DENIED and judgment is rendered for the state of Ohio;
        {9}3) Costs are assumed by the court of claims victims of crime fund.
Case No. V2011-60107                                        - 3 -                            ORDER




                                                              _______________________________________
                                                              SUSAN G. SHERIDAN
                                                              Presiding Commissioner



                                                              _______________________________________
                                                              WILLIAM L. BYERS IV
                                                              Commissioner



                                                              _______________________________________
                                                              E. JOEL WESP
                                                              Commissioner

ID #I:\VICTIMS\2011\60107\V2011-60107 Bentley.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 5-27-11
Jr. Vol. 2278, Pgs. 183-185
Sent to S.C. Reporter 8-26-11